By the Court.
This is an application for a writ of mandamus to compel the defendants to call a special election in the city of Norwalk, to vote for or against the construction, leasing, and operation of a proposed railroad, under the act of Api’il 23, 1872 (vol. 69, p. 84, Ohio L.) By the petitiou it appears that one special election has already been held in the city under said act, but that election related to another and different road; and it is claimed that the proviso in the second section of the act, prohibiting the holding of more than one special election under said act during the same year, merely prohibits the holding of more than one special election touching the same proposed road, and does not forbid the holding of a second election for another and different road. We think otherwise. The language is broad, and seems to admit of but one construction. The prohibition is against the holding of more than one special election under the provisions of the act during the same year. By this we understand that at *324least twelve months must intervene between special elections held under the act, by the same municipal authority, whether the elections have relation to the* same proposed road, or to other and different roads.
G. T. Stewart, for the motion,
cited 69 Ohio L. 84; Burget v. Burget, 1 Ohio, 208; Hubbell v. Renick, 1 Ohio St. 175; Benham v. Corwin, 2 Ohio St. 48; Allen’s Lessee v. Parish, 3 Ohio, 187.
No brief furnished on the other side.

Writ refused.